

EXHIBIT 10.2


NOTE:   The following form of Long-Term Incentive Award Agreement is the form
used for awards to corporate-level employees. In the Long-Term Incentive Award
Agreements for employees who work exclusively for one of the Company’s three
business segments, (a) the Payout Factor in Section 2.1 is based 50% on the rTSR
Payout Factor and 50% on the payout factor for the business segment they work
in, (b) text describing the payout factors for the other two business segments
is deleted from Section 2, (c) Section 2.6 is deleted, (d) a new Section 3.4 is
added in the form set forth in bold and brackets following Section 3.3 below,
and (e) various other conforming language changes are made.




SCHNITZER STEEL INDUSTRIES, INC.
LONG-TERM INCENTIVE AWARD AGREEMENT
(FY 20__-20__ Performance Period - ___________)

 
This Agreement is entered into as of __________ __, 20__, between Schnitzer
Steel Industries, Inc., an Oregon corporation (the “Company”), and _____________
(“Recipient”).
 
On __________ __, 20__, the Compensation Committee (the “Committee”) of the
Company’s Board of Directors (the “Board”) authorized a performance-based award
to the Recipient pursuant to Section 11 of the Company’s 1993 Stock Incentive
Plan (the “Plan”). Compensation paid pursuant to the award is intended to
qualify as performance-based compensation under Section 162(m) of the Internal
Revenue Code of 1986 (the “Code”). Recipient desires to accept the award subject
to the terms and conditions of this Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
1. Award. Subject to the terms and conditions of this Agreement, the Company
shall issue to the Recipient the number of shares of Class A Common Stock of the
Company (“Performance Shares”) determined under this Agreement based on (a) the
performance of the Company’s stock and its three business segments during the
three-year period from September 1, 20__ to August 31, 20__ (the “Performance
Period”) as described in Section 2, and (b) Recipient’s continued employment
during the Performance Period as described in Section 3. Recipient’s “Target
Share Amount” for purposes of this Agreement is _______ shares.
 
2. Performance Conditions.
 
2.1 Payout Factor. Subject to adjustment under Sections 3, 4, 5 and 6, the
number of Performance Shares to be issued to Recipient shall be determined by
multiplying the Payout Factor by the Target Share Amount. The “Payout Factor”
shall be equal to the sum of (a) 50% of the rTSR Payout Factor as determined
under Section 2.2 below, plus (b) 16⅔% of the MRB Payout Factor as determined
under Section 2.3 below, plus (c) 16⅔% of the APB Payout Factor as determined
under Section 2.4 below, plus (d) 16⅔% of the SMB Payout Factor as determined
under Section 2.5 below.

--------------------------------------------------------------------------------


2.2 rTSR Payout Factor.
 
2.2.1 To determine the “rTSR Payout Factor,” all of the S&P 500 Industrial
Companies (as defined below) shall be ranked from highest to lowest based on
their TSR (as defined below) for the Performance Period. Based on that ranking,
the TSR levels corresponding to the __th, __th and __th percentiles of the S&P
500 Industrial Companies shall be determined using the percentile function in
Microsoft Excel. The rTSR Payout Factor shall then be determined under the table
below based on the TSR of the Company for the Performance Period.
 

   
rTSR Payout
Company’s TSR
 
Factor
     
Less than TSR at __th percentile
 
0%
TSR at __th percentile
 
25%
TSR at __th percentile
 
100%
TSR at __th percentile or better
 
200%



If the Company’s TSR is between any two data points set forth in the first
column of the above table, the rTSR Payout Factor shall be determined by
interpolation between the corresponding data points in the second column of the
table as follows: the difference between the Company’s TSR and the TSR at the
lower data point shall be divided by the difference between the TSR at the
higher data point and the TSR at the lower data point, the resulting fraction
shall be multiplied by the difference between the two corresponding data points
in the second column of the table, and the resulting product shall be added to
the lower corresponding data point in the second column of the table, with the
resulting sum being the rTSR Payout Factor.
 
2.2.2 The “S&P 500 Industrial Companies” shall mean those companies that are
included in the Industrials segment of the S&P 500 as of the first day of the
Performance Period, excluding any such company whose stock ceases to be publicly
traded prior to the end of the Performance Period (or such shorter period for
which a determination is required under this Agreement).
 
2.2.3 The “TSR” for the Company and each S&P 500 Industrial Company shall be
calculated by (a) assuming that $100 is invested in the common stock of the
company at a price equal to the average of the closing market prices of the
stock on the last trading day of each of the last three months of the Company’s
fiscal 20__, (b) assuming that for each dividend or other cash distribution paid
on the stock during the Performance Period, the amount equal to the dividend or
distribution paid on the assumed number of shares held is reinvested in
additional shares at a price equal to the closing market price of the stock on
the last day of the month in which the dividend or distribution is paid, and (c)
determining the final dollar value of the total assumed number of shares based
on the average of the closing market prices of the stock on the last trading day
of each of the last three months of the Performance Period. The “TSR” shall then
equal the amount determined by subtracting $100 from the foregoing final dollar
value, dividing the result by 100 and expressing the resulting fraction as a
percentage.

--------------------------------------------------------------------------------


2.3 MRB Payout Factor.
 
2.3.1 The MRB Payout Factor shall be determined under the table below based on
the Operating Income Per Ton (as defined below) for the Performance Period of
the facilities and business operations that comprised the Company’s wholly-owned
Metals Recycling Business segment as of September 1, 20__ (the “Historic MRB”).
 
Operating Income
 
MRB Payout
Per Ton
 
Factor
     
Less than $__
 
0%
$__
 
25%
$__
 
100%
$__ or more
 
200%



If the Operating Income Per Ton is between any two data points set forth in the
first column of the above table, the MRB Payout Factor shall be determined by
interpolation between the corresponding data points in the second column of the
table as follows: the difference between the Operating Income Per Ton and the
lower data point shall be divided by the difference between the higher data
point and the lower data point, the resulting fraction shall be multiplied by
the difference between the two corresponding data points in the second column of
the table, and the resulting product shall be added to the lower corresponding
data point in the second column of the table, with the resulting sum being the
MRB Payout Factor.
 
2.3.2 The “Operating Income Per Ton” for the Performance Period shall be equal
to (a) the sum of the operating income of the Historic MRB for the three fiscal
years of the Performance Period, divided by (b) the sum of the long tons of
ferrous metals sold by the Historic MRB for the three fiscal years of the
Performance Period. For this purpose, the operating income of the Historic MRB
shall be determined in accordance with generally accepted accounting principles
in the United States applied in a manner consistent with the application of such
principles to the preparation of the Company’s financial statements; provided,
however, that (i) such operating income shall be adjusted to eliminate any
expense or reversal of expense for estimated or actual environmental remediation
costs related to environmental damage that occurred prior to ________ __, 20__,
and (ii) such operating income shall not include any allocation of management
overhead above the Historic MRB level.
 
2.4 APB Payout Factor.
 
2.4.1 The APB Payout Factor shall be determined under the table below based on
the number of EVA Positive Stores (as defined below) of the Company’s Auto Parts
Business Segment at the end of the Performance Period; provided, however, that
notwithstanding the table below, the APB Payout Factor shall be 0% unless at
least __% of the Stores (as defined below) of the Auto Parts Business Segment at
the end of the Performance Period are EVA Positive Stores (the “__% Condition”).

--------------------------------------------------------------------------------


 
EVA Positive
 
APB Payout
Stores
 
Factor
     
Less than __
 
0%
__
 
25%
__
 
100%
__
 
200%
__ or more
 
300%



If the number of EVA Positive Stores is between any two data points set forth in
the first column of the above table, the APB Payout Factor shall be determined
by interpolation between the corresponding data points in the second column of
the table as follows: the difference between the number of EVA Positive Stores
and the lower data point shall be divided by the difference between the higher
data point and the lower data point, the resulting fraction shall be multiplied
by the difference between the two corresponding data points in the second column
of the table, and the resulting product shall be added to the lower
corresponding data point in the second column of the table, with the resulting
sum being the APB Payout Factor.
 
2.4.2 A “Store” shall mean a retail location of the Auto Parts Business that is
owned by the Company at the end of the Performance Period and was acquired or
opened at least one month prior to the end of the Performance Period.
 
2.4.3 A Store shall be considered an “EVA Positive Store” at the end of the
Performance Period if the LTIP EVA of the Store for the last 12 months of the
Performance Period (or such shorter number of full months as the Store had been
owned by the Company) is greater than $0. A Store’s “LTIP EVA” for any period
shall be determined by subtracting the Store’s Capital Charge calculated for the
period from the Store’s Adjusted Operating Income After Tax for the period. The
parties acknowledge and agree that LTIP EVA is calculated differently from the
manner in which EVA is calculated for purposes of the Company’s EVA Bonus Plans.
 
2.4.4 A Store’s “Capital Charge” for any period shall be equal to the Store’s
Capital as of the end of the period multiplied by __% multiplied by a fraction,
the numerator of which is the number of full months in the period and the
denominator of which is 12. A Store’s “Capital” as of any date shall mean (a)
the Store’s share of the total assets of the Auto Parts Business, which shall
consist of the total assets located at or directly associated with the Store
plus the Store’s allocable portion of the total assets of the Auto Parts
Business not located at or directly associated with any other Store, less (b)
the Store’s share of the total non-interest bearing liabilities of the Auto
Parts Business, which shall consist of the total non-interest bearing
liabilities directly associated with the Store plus the Store’s allocable
portion of the total non-interest bearing liabilities of the Auto Parts Business
not directly associated with any other Store; provided, however, that assets and
liabilities shall exclude any intercompany balances other than receivables for
autobodies sold to the Company’s Metals Recycling Business, and that liabilities
shall exclude any liability for estimated or actual environmental remediation
costs related to environmental damage that occurred prior to the later of
________ __, 20__ or the acquisition of the applicable property.

--------------------------------------------------------------------------------


2.4.5 A Store’s “Adjusted Operating Income After Tax” for any period shall be
equal to 71% of the excess of (a) the Store’s revenues, over (b) the Store’s
share of the total cost of goods sold and operating expenses of the Auto Parts
Business, which shall consist of the total cost of goods sold and operating
expenses incurred at or in direct association with the Store plus the Store’s
allocable portion of the total cost of goods sold and operating expenses of the
Auto Parts Business not incurred at or in direct association with any other
Store; provided, however, that cost of goods sold and operating expenses shall
be adjusted to eliminate any expense or reversal of expense for estimated or
actual environmental remediation costs related to environmental damage that
occurred prior to the later of ________ __, 20__ or the acquisition of the
applicable property.
 
2.4.6 In applying the above definitions of Capital and Adjusted Operating Income
After Tax, the amounts of “assets,” “liabilities,” “revenues,” “cost of goods
sold” and “operating expenses” shall in each case be determined in accordance
with generally accepted accounting principles in the United States applied in a
manner consistent with the application of such principles to the preparation of
the Company’s financial statements.
 
2.5 SMB Payout Factor.
 
2.5.1 The SMB Payout Factor shall be determined under the table below based on
the Man Hours Per Ton (as defined below) of the Company’s Steel Manufacturing
Business Segment for the Performance Period.
Man Hours
 
SMB Payout
Per Ton
 
Factor
     
More than ____
 
0%
____
 
25%
____
 
100%
____ or less
 
200%



If the Man Hours Per Ton is between any two data points set forth in the first
column of the above table, the SMB Payout Factor shall be determined by
interpolation between the corresponding data points in the second column of the
table as follows: the difference between the Man Hours Per Ton and the higher
data point shall be divided by the difference between the higher data point and
the lower data point, the resulting fraction shall be multiplied by the
difference between the two corresponding data points in the second column of the
table, and the resulting product shall be added to the lower corresponding data
point in the second column of the table, with the resulting sum being the SMB
Payout Factor.
 
2.5.2 The “Man Hours Per Ton” for the Performance Period shall be equal to (a)
the sum of the man hours worked at the Steel Manufacturing Business’ steel mill
for the three fiscal years of the Performance Period, divided by (b) the sum of
the short tons of finished steel products produced by the Steel Manufacturing
Business during the three fiscal years of the Performance Period. For this
purpose, the man hours worked at the steel mill shall be the total of all hours
worked for both production and non-production employees at the steel mill,
including staff not directly involved in the production process; provided,
however, that with

--------------------------------------------------------------------------------


respect to all non-union employees at the steel mill, the hours worked in any
fiscal year shall be equal to 2,080 multiplied by the average of the non-union
headcount reported on the Company’s internal reports for the 12 months of the
fiscal year.
 
2.6 Sale of Business Segment. Notwithstanding anything to the contrary in this
Agreement, if the Company sells or disposes of a controlling interest in the
stock or assets of any of its three business segments or engages in any other
transaction that causes the operating results of any business segment to no
longer be included in the Company’s financial statements on a fully consolidated
basis, the payout factor related to that business segment shall for purposes of
any determination under this Agreement after the date of such transaction be
deemed to be 200%.
 
3. Employment Condition.
 
3.1 Full Payout. In order to receive the full number of Performance Shares
determined under Section 2, Recipient must be employed by the Company on the
October 31 immediately following the end of the Performance Period (the “Vesting
Date”).
 
3.2 Retirement; Termination Without Cause After 12 Months. If Recipient’s
employment with the Company is terminated at any time prior to the Vesting Date
because of retirement (as defined in paragraph 6(a)(iv)(D) of the Plan), or if
Recipient’s employment is terminated by the Company without Cause (as defined
below) after the end of the 12th month of the Performance Period and prior to
the Vesting Date, Recipient shall be entitled to receive a pro-rated award to be
paid following completion of the Performance Period. The number of Performance
Shares to be issued as a pro-rated award under this Section 3.2 shall be
determined by multiplying the number of Performance Shares determined under
Section 2 by a fraction, the numerator of which is the number of days Recipient
was employed by the Company since the beginning of the Performance Period and
the denominator of which is the number of days in the period from the beginning
of the Performance Period to the Vesting Date. Any obligation of the Company to
issue a pro-rated award under this Section 3.2 shall be subject to and
conditioned upon the execution and delivery by Recipient of a Release of Claims
in such form as may be requested by the Company. For purposes of this Section
3.2, “Cause” shall mean (a) the conviction (including a plea of guilty or nolo
contendere) of Recipient of a felony involving theft or moral turpitude or
relating to the business of the Company, other than a felony predicated on
Recipient's vicarious liability, (b) Recipient’s continued failure or refusal to
perform with reasonable competence and in good faith any of the lawful duties
assigned by (or any lawful directions of) the Company that are commensurate with
Recipient’s position with the Company (not resulting from any illness, sickness
or physical or mental incapacity), which continues after the Company has given
notice thereof (and a reasonable opportunity to cure) to Recipient, (c)
deception, fraud, misrepresentation or dishonesty by Recipient in connection
with Recipient’s employment with the Company, (d) any incident materially
compromising Recipient’s reputation or ability to represent the Company with the
public, (e) any willful misconduct by Recipient that substantially impairs the
Company’s business or reputation, or (f) any other willful misconduct by
Recipient that is clearly inconsistent with Recipient’s position or
responsibilities.
 
3.3 Death or Total Disability. If Recipient’s employment with the Company is
terminated at any time prior to the Vesting Date because of death or total
disability (as defined

--------------------------------------------------------------------------------


in paragraph 6(a)(iv)(B) of the Plan), Recipient shall be entitled to receive a
pro-rated award to be paid as soon as reasonably practicable following such
event. For purposes of calculating the pro-rated award under this Section 3.3,
(a) the rTSR Payout Factor, the MRB Payout Factor and the SMB Payout Factor
shall all be calculated as if the Performance Period ended on the last day of
the Company’s most recently completed fiscal quarter prior to the date of death
or total disability (the “Partial Period”), and (b) the APB Payout Factor shall
be calculated based on the assumptions that (i) the average rate of increase in
the number of EVA Positive Stores during the Partial Period (from a starting
point of __ EVA Positive Stores at September 1, 20__) continues for the
remainder of the Performance Period and (ii) the __% Condition is satisfied. The
number of Performance Shares to be issued as a pro-rated award under this
Section 3.3 shall be determined by multiplying the number of Performance Shares
determined after applying the modifications described in the preceding sentence
by a fraction, the numerator of which is the number of days Recipient was
employed by the Company since the beginning of the Performance Period and the
denominator of which is the number of days in the period from the beginning of
the Performance Period to the Vesting Date.
 
[This Section to be included only in agreements for MRB, APB and SMB business
segment employees][ 3.4 Sale of Business Segment. If at any time prior to the
Vesting Date the Company sells or disposes of a controlling interest in the
stock or assets of the ___ Business Segment or engages in any other transaction
that causes the operating results of the ___ Business Segment to no longer be
included in the Company’s financial statements on a fully consolidated basis,
and as a result of such transaction Recipient ceases to be an employee of either
the Company or any consolidated subsidiary of the Company, Recipient shall be
entitled to receive a pro-rated award to be paid as soon as reasonably
practicable following such event. For purposes of calculating the pro-rated
award under this Section 3.4, (a) the ___ Payout Factor shall be deemed to be
200%, and (b) the rTSR Payout Factor shall be calculated as if the Performance
Period ended on the last day of the Company’s most recently completed fiscal
quarter prior to the closing of the transaction. The number of Performance
Shares to be issued as a pro-rated award under this Section 3.4 shall be
determined by multiplying the number of Performance Shares determined after
applying the modifications described in the preceding sentence by a fraction,
the numerator of which is the number of days Recipient was employed by the
Company since the beginning of the Performance Period and the denominator of
which is the number of days in the period from the beginning of the Performance
Period to the Vesting Date.]
 
3.4 Other Terminations. If Recipient’s employment by the Company is terminated
at any time prior to the Vesting Date and neither Section 3.2 nor Section 3.3
applies to such termination, Recipient shall not be entitled to receive any
Performance Shares.
 
4. Company Sale.
 
4.1 If a Company Sale (as defined below) occurs before the Vesting Date,
Recipient shall be entitled to receive a pro-rated award to be paid no later
than the earlier of 15 days following such event or the last day on which the
Performance Shares could be issued so that Recipient may participate as a
shareholder in receiving proceeds from the Company Sale. For purposes of
calculating the pro-rated award under this Section 4, (a) the MRB Payout Factor,

--------------------------------------------------------------------------------


the APB Payout Factor and the SMB Payout Factor shall each be deemed to be 200%,
and (b) the rTSR Payout Factor shall be determined as of the closing date of the
Company Sale (the “Closing Date”) by (i) using the closing market price of the
Class A Common Stock on the last trading day prior to the Closing Date as the
final stock price for purposes of calculating the Company’s TSR, and (ii) for
purposes of calculating the TSR for each of the S&P 500 Industrial Companies,
using the average of the closing market price of the stock on the last trading
day prior to the Closing Date and the closing market prices of the stock as of
the last trading day of the two preceding months as the final stock price. The
number of Performance Shares to be issued as a pro-rated award under this
Section 4 shall be determined by multiplying the number of Performance Shares
determined after applying the modifications described in the preceding sentence
by a fraction, the numerator of which is the number of days Recipient was
employed by the Company since the beginning of the Performance Period and the
denominator of which is the number of days in the period from the beginning of
the Performance Period to the Vesting Date.
 
4.2 For purposes of this Agreement, a “Company Sale” shall mean the occurrence
of any of the following events:
 
4.2.1 any consolidation, merger or plan of share exchange involving the Company
(a “Merger”) in which the Company is not the continuing or surviving corporation
or pursuant to which outstanding shares of Class A Common Stock would be
converted into cash, other securities or other property; or
 
4.2.2 any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of the
Company.
 
5. Certification and Payment. As soon as practicable following the completion of
the audit of the Company’s consolidated financial statements for the final
fiscal year of the Performance Period, the Company shall calculate the Payout
Factor and the corresponding number of Performance Shares issuable to Recipient.
This calculation shall be submitted to the Committee. Notwithstanding anything
to the contrary in this Agreement, the Committee may, in its sole discretion,
reduce or eliminate the number of Performance Shares so calculated based on
circumstances relating to the performance of the Company or Recipient. No later
than the Vesting Date the Committee shall certify in writing (which may consist
of approved minutes of a Committee meeting) the levels of rTSR, Operating Income
Per Ton, EVA Positive Stores and Man Hours Per Ton attained by the Company for
the Performance Period and the number of Performance Shares issuable to
Recipient based on such performance. Subject to applicable tax withholding, the
number of Performance Shares so certified shall be issued to Recipient as soon
as practicable following the Vesting Date, but no Performance Shares shall be
issued prior to certification. No fractional shares shall be issued and the
number of Performance Shares deliverable shall be rounded to the nearest whole
share. In the event of the death or total disability of Recipient as described
in Section 3.3 or a Company Sale as described in Section 4, each of which
requires payout of a pro-rated award earlier than the Vesting Date, a similar
calculation and certification process shall be followed within the time frames
required by those sections.
 
6. Tax Withholding. Recipient acknowledges that, on the date the Performance
Shares are issued to Recipient (the “Payment Date”), the Value (as defined
below) on that date of

--------------------------------------------------------------------------------


the Performance Shares will be treated as ordinary compensation income for
federal and state income and FICA tax purposes, and that the Company will be
required to withhold taxes on these income amounts. To satisfy the required
minimum withholding amount, the Company shall withhold the number of Performance
Shares having a Value equal to the minimum withholding amount. For purposes of
this Section 6, the “Value” of a Performance Share shall be equal to the closing
market price for Class A Common Stock on the last trading day preceding the
Payment Date.
 
7. Changes in Capital Structure. If the outstanding Class A Common Stock of the
Company is hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of any stock split, combination of shares or dividend payable in shares,
recapitalization or reclassification, appropriate adjustment shall be made by
the Committee in the number and kind of shares subject to this Agreement so that
the Recipient’s proportionate interest before and after the occurrence of the
event is maintained.
 
8. Approvals. The obligations of the Company under this Agreement are subject to
the approval of state, federal or foreign authorities or agencies with
jurisdiction in the matter. The Company will use its reasonable best efforts to
take steps required by state, federal or foreign law or applicable regulations,
including rules and regulations of the Securities and Exchange Commission and
any stock exchange on which the Company’s shares may then be listed, in
connection with the award evidenced by this Agreement. The foregoing
notwithstanding, the Company shall not be obligated to deliver Class A Common
Stock under this Agreement if such delivery would violate or result in a
violation of applicable state or federal securities laws.
 
9. No Right to Employment. Nothing contained in this Agreement shall confer upon
Recipient any right to be employed by the Company or to continue to provide
services to the Company or to interfere in any way with the right of the Company
to terminate Recipient’s services at any time for any reason, with or without
cause.
 
10. Miscellaneous.
 
10.1 Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subjects hereof and may be amended
only by written agreement between the Company and Recipient.
 
10.2 Notices. Any notice required or permitted under this Agreement shall be in
writing and shall be deemed sufficient when delivered personally to the party to
whom it is addressed or when deposited into the United States Mail as registered
or certified mail, return receipt requested, postage prepaid, addressed to the
Company, Attention: Corporate Secretary, at its principal executive offices or
to Recipient at the address of Recipient in the Company’s records, or at such
other address as such party may designate by ten (10) days’ advance written
notice to the other party.
 
10.3 Assignment; Rights and Benefits. Recipient shall not assign this Agreement
or any rights hereunder to any other party or parties without the prior written
consent

--------------------------------------------------------------------------------


of the Company. The rights and benefits of this Agreement shall inure to the
benefit of and be enforceable by the Company’s successors and assigns and,
subject to the foregoing restriction on assignment, be binding upon Recipient’s
heirs, executors, administrators, successors and assigns.
 
10.4 Further Action. The parties agree to execute such further instruments and
to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
 
10.5 Applicable Law; Attorneys’ Fees. The terms and conditions of this Agreement
shall be governed by the laws of the State of Oregon. In the event either party
institutes litigation hereunder, the prevailing party shall be entitled to
reasonable attorneys’ fees to be set by the trial court and, upon any appeal,
the appellate court.
 
10.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

             

 
 

 
   
  
SCHNITZER STEEL INDUSTRIES, INC. 
            By:        
Title:
                       RECIPIENT          



 
 


 

